TRAYNOR, J.
— Defendants Theodore Gullick and James Robert Crumbey appeal from judgments of conviction entered on a jury verdict finding them guilty of burglary and assault with a deadly weapon and from orders denying their motions for new trial.
Boy’s Market in Los Angeles was burglarized and James W. Robinson, a porter in the market, was assaulted on the evening of February 15, 1959. There were two principal witnesses for the prosecution, Robinson, the porter, and William Grant, Jr., a confessed conspirator, who implicated defendants after a promise of immunity from the district attorney. Defendants contend that they had no connection with the crimes.
Robinson testified that he was alone in the market cleaning up after closing hours when he was surprised by two men who stabbed and beat him and then tied him up. He managed to shuffle into the elevator, where he was found three hours later by police officers and the vice-president of the market. An officer testified that Robinson described his assailants as “Two male Negroes, one five foot six and one five foot seven, one weighed 150 and the other 152; they both had black hair; eyes, color unknown: One wearing brown coat and the other dark shirt.”
*542Grant had previously been a porter at the market. When he was called as a witness, the trial court advised him of his right to refuse to answer questions tending to incriminate him, and the district attorney then offered him immunity. (Pen. Code, § 1324.) Grant testified that it was his idea to burglarize the market and that he decided to “employ Mr. Crumbey or someone because I didn’t know too many fellows around at the time.” He met Crumbey to discuss the details of the burglary. Crumbey said he knew another fellow by the name of “Buzzy.” Grant testified that the night before the burglary he and defendants drove out to “case the store.” He explained the security system of the market and told defendants how to break in. On the afternoon of February 15, about three hours before the burglary, Grant told defendants to “forget the whole deal.” They said, “O.K.” He testified that his next conversation with defendants was on February 18, when they told him that he should have gone along with them.
Gullick testified that he did not know Crumbey until he met him in jail after his arrest for the burglary and assault. Gullick denied knowing Grant, other than having shined his shoes. He stated that his nickname was ‘ ‘ Ted, ’ ’ not ‘ ‘ Buzzy. ’ ’ It was stipulated that if called, Officer Jobe would testify that he arrested Gullick, who first denied that his name was ‘1 Buzzy, ’ ’ but then stated, ‘ ‘ Oh, yes, my friends call me Buzzy, but you upset me. That is why I didn’t tell you who I was.” It was also stipulated that on the day Grant testified that he spoke to Gullick, Gullick was in jail on an unrelated charge. Crumbey admitted knowing Grant, who “had ideas I was fooling around with his wife.”
Defendants contend that the trial court erred in failing to instruct the jury on the law of accomplices and the necessity of corroboration of accomplice testimony. All their instructions relating to the definition of an accomplice, accomplice testimony, and the necessity of corroboration of such testimony were refused.
There is evidence that Grant was an accomplice. He admitted that he instigated the conspiracy and aided and abetted the burglary by disclosing his knowledge of the market and its security system. The jury was not required to believe his further testimony that he withdrew from the conspiracy before the crimes were committed. (See Code Civ. Proc., § 1847; People v. Cowan, 38 Cal.App.2d 231, 242 [101 P.2d 125].) The trial court therefore erred in failing to instruct *543the jury that if it found Grant to be an accomplice, his testimony should be viewed with distrust (Code Civ. Proc., § 2061, subd. 4) and would require corroboration to support a conviction. (Pen. Code, § 1111.)
The attorney general contends, however, that Robinson’s identification of defendants fully supports their conviction and that therefore the failure to instruct on the law of accomplice testimony was not prejudicial. It is true that Robinson identified both defendants at the trial. His testimony, however, casts considerable doubt on the probative value of his identifications. He testified that he had not seen his assailants before the night of the burglary. A month later, when asked to look at “mug shots” of suspects, he was unable to identify his assailants. He testified, “Several pictures looked like them, you know, you can’t. ...” Six months after the burglary he was taken to police headquarters for a lineup and identified defendants as his assailants. He testified, however, that at that time an officer told him that they had the men who committed the crime and wanted him to identify them. His testimony was confused and contradictory. He testified that there were two lineups about four minutes apart and that there were only three colored men in the lineup, defendants and Grant. He knew Grant, having worked with him at the market. He later testified that there was a fourth Negro in the lineup, but that he was a “young kid,” much younger than the others in the lineup. On redirect examination he testified that he only looked at two men at the police station. He also testified that he was seared to death at the time of the burglary and had blacked out and could not remember what his assailants wore or whether he had given their description to the police officers. He had described them at the time, however, as being “five foot six and five foot seven.” Crumbey is 6 feet tall, and Gullick’s height does not appear.
Prom a review of the entire record we have concluded that it is reasonably probable that the jury concluded that Robinson had no independent recollection of the identity of his assailants and identified defendants at the trial solely because the officers had told him that they had the men who committed the crime and then presented defendants to him. If so, Grant’s testimony was crucial, and instructions on accomplice testimony essential. Under these circumstances it is “reasonably probable that a result more favorable” to defendants “would have been reached in the absence of the error,” and accord*544ingly the error is prejudieal. (People v. Watson, 46 Cal.2d 818, 836 [299 P.2d 243].)
The judgments and the orders denying the motions for new trial are reversed.
Gibson, C. J., Peters, J., White, J., and Dooling, J., concurred.

Significant aspects of the record, not mentioned in the majority opinion, are hereinafter related.